UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
MICHAEL DI POMPO and RICHARD DI POMPO,

                                            Plaintiffs,

                          - against -

CITY MANAGER ANTHONY RUGGIERO, MAYOR
RANDY CASALE, LEE KYRIACOU, BEACON CHIEF OF
POLICE DOUGLAS SOLOMON, PATROLMAN EVANS,                                       OPINION AND ORDER
PATROLMAN FIGLIA, ALL OTHER POLICE OFFICERS
STANDING THERE IDENTIFIED OR UNIDENTIFIED,                                       17-CV-8077 (CS)
ANY AND ALL OTHER POLICE/LAW ENFORCEMENT
AGENCIES, INVESTIGATIVE AGENCIES WHO WERE
OTHERWISE PRESENT AND DELIBERATELY NOT
IDENTIFIED TO PLAINTIFFS AT THE SUBJECT
LOCATION, THE CITY OF BEACON POLICE
DEPARTMENT AND THE CITY OF BEACON,

                                             Defendants.
---------------------------------------------------------------------------x

Appearances:

Pamela J. Gabiger
Poughkeepsie, New York
Counsel for Plaintiffs

David L. Posner
McCabe & Mack LLP
Poughkeepsie, New York
Counsel for Defendants

Seibel, J.

        Before the Court is the motion to dismiss of Defendants Anthony Ruggiero, Randy

Casale, Lee Kyriacou, Douglas Solomon, Patrolman Evans, Patrolman Figlia, (together, the

“Individual Defendants”), and the City of Beacon and the City of Beacon Police Department
(together, the “Municipal Defendants”). (Doc. 18.) For the following reasons, the motion is

GRANTED.

I.      BACKGROUND

        I accept as true the facts, but not the conclusions, set forth in the Complaint. (Doc. 3

Ex. A (“Compl.”).)

        A.       Facts

        Plaintiffs bring claims stemming from two incidents but do not explain how, or if, they

are related.

        On October 11, 2016, Plaintiffs were on their way home when they were “follow[ed]

more closely than was reasonable and prudent under the circumstances” by Patrolman Evans,

driving his patrol SUV, for a distance in excess of two miles. (Compl. ¶¶ 7-9.) Plaintiffs allege

that, as a result of “the negligence and criminal stalking by defendants, plaintiffs suffered

personal injuries, lost earnings and incurred expenses for medical treatment.” (Id. ¶ 10.)

Plaintiffs did not specify what injuries they suffered, earnings they lost, or medical treatment

they underwent.

        On January 23, 2015, police arrived at Plaintiff Michael Di Pompo’s home and observed

Michael V. Di Pompo bleeding from a gunshot wound, stating “I want to die. Let me die.” (Id.

¶ 16.)1 The responding officers arrested Plaintiff Michael Di Pompo, (see id. ¶ 24), and he was

charged with first degree assault and first degree criminal use of a firearm, (id. ¶ 18). The




1
  Defendants represent that the victim, Michael V. Di Pompo, is the son of Plaintiff Michael Di Pompo. (Doc. 20
(“Mem.”) at 1.)


                                                        2
criminal action stemming from this incident was ultimately terminated in Plaintiff Michael Di

Pompo’s favor. (Id. ¶ 31.)

         Plaintiff Michael Di Pompo claims he was acting in self-defense when he shot Michael

V. Di Pompo, but he does not allege that he told that to the arresting officers. (Id. ¶¶ 20, 51.) To

the contrary, he alleges that he exercised “his Miranda rights by choosing not to speak without

having consulted with an attorney” and was arrested as punishment for exercising his

constitutional rights. (Id. ¶ 51.) Further, Plaintiffs allege that even though Plaintiff Michael Di

Pompo was arrested in the living room, unidentified Defendants “seized property in other areas

of the house, which is not listed or identified in any manner on the document purportedly entitled

‘Evidence Inventory,’” and that unidentified Defendants “ransacked and left in total disarray[]

other areas of the house.” (Id.) Plaintiffs did not specifically allege which, if any, of the

Defendants were involved in the January 23, 2015 incident.

         The complaint also does not allege, either generally or specifically, that the Individual

Defendants acted pursuant to a policy or custom of the City of Beacon or the City of Beacon

Police Department during either incident.

         B.       Procedural History

         On October 5, 2017, Plaintiffs commenced the instant action in state court, advancing the

following claims: (1) negligence and criminal stalking; (2) false arrest; (3) malicious

prosecution; (4) abuse of process; and (5) a § 1983 claim under the Fourth Amendment.2 (See

Doc 3 Ex. A.)

         Defendants filed a notice of removal dated October 19, 2017. (Doc. 3 at 1-3.) Then, in a

pre-motion letter dated November 15, 2017, Defendants requested a conference to discuss their


2
 Although Plaintiffs mention that Plaintiff Michael Di Pompo invoked his Miranda rights in their fifth cause of
action, they do not allege that the invocation was not honored or otherwise assert the Fifth Amendment as a basis for

                                                         3
intent to file a motion to dismiss. (Doc. 5.) Plaintiffs did not file a letter in response, despite

having been ordered to do so. (Doc. 6.) On December 4, 2017, this Court held the pre-motion

conference and granted Plaintiffs leave to amend their complaint by January 12, 2018, to address

deficiencies pointed out in Defendants’ pre-motion letter. (See Minute Entry dated Dec. 4,

2017.) Plaintiffs did not amend their complaint.3

         On April 20, 2018, the parties filed their motion papers, including Defendants’ motion to

dismiss, (Doc. 18), and memorandum of law in support of that motion; Plaintiffs’ affirmation in

opposition (Doc. 23 (“Opp.”)); and Defendants’ reply, (Doc. 25 (“Reply”)).

II.      LEGAL STANDARDS

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (alteration, citations, and internal quotation marks

omitted). While Federal Rule of Civil Procedure 8 “marks a notable and generous departure


their § 1983 claim, and thus the Court only considers their § 1983 claim under the Fourth Amendment. In any
event, the remedy for a Miranda violation is “exclusion of any self-incriminating statements from use at a criminal
proceeding, not an action for damages under Section 1983.” Myers v. Cty. of Nassau, 825 F. Supp. 2d 359, 367
(E.D.N.Y. 2011) (collecting cases).

3
 Plaintiffs’ counsel requested an extra thirty days to amend, which the Court denied because she had not explained
why the previously allotted six weeks had been insufficient. (Doc. 11.) She thereafter neither explained why she
needed more time nor filed an amended complaint.


                                                         4
from the hyper-technical, code-pleading regime of a prior era, . . . it does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678-79.

         In considering whether a complaint states a claim upon which relief can be granted, the

court “begin[s] by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth,” and then determines whether the remaining well-pleaded

factual allegations, accepted as true, “plausibly give rise to an entitlement to relief.” Id. at 679.

Deciding whether a complaint states a plausible claim for relief is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id.

“[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not ‘shown’ – ‘that the pleader is entitled to

relief.’” Id. (alteration omitted) (quoting Fed. R. Civ. P. 8(a)(2)).4

III.     DISCUSSION

         A.       Federal Claim

         Under the fifth cause of action – the only one that appears to advance a federal claim –

Plaintiffs allege that Defendants “falsely arrested [Plaintiff Michael Di Pompo], and falsely

imprisoned him.”5 (Compl. ¶ 51.) Plaintiffs also allege that Defendants did so “to punish him

for exercising his Miranda rights, and also violated [his] [Fourth] Amendment rights” by seizing

“property in . . . the house, which is not listed or identified . . . on the document purportedly

entitled ‘Evidence Inventory’” and by “ransack[ing]” the house and leaving it “in total disarray.”

(Id.)



4
 Plaintiffs cite to the outdated no-set-of-facts pleading standard. (Opp. ¶ 8.) That standard was “retire[d]” by the
Supreme Court in 2007 in Twombly. 550 U.S. at 562-63. No lawyer should be citing it in 2018.

5
  Plaintiffs repeatedly make allegations against “Respondents.” (See, e.g., Compl. ¶¶ 51-52.) The Court assumes
that this term refers to Defendants in this action.


                                                          5
               1.      Sufficiency of the Pleadings

       “To establish a claim under Section 1983, a plaintiff must show that there has been a

denial of a right, privilege, or immunity secured by the Constitution or laws of the United States

and that the deprivation of such right occurred under the color of state law.” Nardoni v. City of

N.Y., – F. Supp. 3d –, No. 17-CV-2695, 2018 WL 3745665, at *3 (S.D.N.Y. Aug. 7, 2018).

When a § 1983 claim is brought against individual defendants, the plaintiff must allege personal

involvement of each named individual. See Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010) (“It

is well settled in this Circuit that personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.”) (internal quotation marks

omitted); Woodward v. Morgenthau, 740 F. Supp. 2d 433, 437 (S.D.N.Y. 2010) (dismissing

claims where plaintiff “has not alleged any facts indicating that . . . these defendants was

personally involved in the alleged violations”).

       Plaintiffs’ complaint does not identify who falsely arrested or falsely imprisoned Plaintiff

Michael Di Pompo or who seized his property or ransacked his house. Plaintiffs’ failure to

specify any Individual Defendants’ role in their § 1983 claim is fatal to the claim as to the

Individual Defendants. See Myers v. Moore, 326 F.R.D. 50, 60 (S.D.N.Y. 2018) (dismissing

complaint where it did “not plead facts demonstrating which officer is responsible” because

“Plaintiff engage[d] in group pleading, lumping the three defendants together without pleading

facts demonstrating what each did that makes him liable”).

       The claim fails as to the Municipal Defendants because Plaintiffs’ complaint does not

even attempt to allege the “existence of a municipal policy or custom,” which is required “to

show that the municipality took some action that caused his injuries beyond merely employing

the misbehaving officer.” JF v. Carmel Cent. Sch. Dist., 168 F. Supp. 3d 609, 616 (S.D.N.Y.



                                                   6
2016) (internal quotation marks omitted). And Plaintiffs may not “predicate liability on a theory

of respondeat superior, since that theory is unavailable for federal claims under Section 1983.”

Rodriguez v. City of N.Y., 649 F. Supp. 2d 301, 306 (S.D.N.Y. 2009). Therefore, the § 1983

claim must also be dismissed as to the Municipal Defendants.

                2.       Abandonment

        In addition to deficiencies in their pleading, Plaintiffs abandoned their § 1983 claim,

warranting dismissal. “At the motion to dismiss stage, where review is limited to the pleadings,

a plaintiff abandons a claim by failing to address the defendants’ arguments in support of

dismissing that claim.” Romeo & Juliette Laser Hair Removal, Inc. v. Assara LLC, No. 08-CV-

442, 2014 WL 4723299, at *7 (S.D.N.Y. Sept. 23, 2014).

        Defendants moved to dismiss Plaintiffs’ § 1983 claim not only the grounds discussed

above, but also on the grounds that the unidentified officers effecting the arrest had probable

cause to arrest Plaintiff Michael Di Pompo, (Mem. at 5-6), and that the allegations regarding the

seizure of evidence that was not used against him and the ransacking of Plaintiffs’ home did not

rise to the level of a constitutional violation, (id. at 6).

        Plaintiffs’ opposition did not address any of these arguments. Plaintiffs merely recite the

elements that a complaint must allege to state a § 1983 claim and that a plaintiff must prove to

succeed on that claim, (Compl. ¶¶ 10, 25), without explaining how the complaint satisfies the

former. Plaintiffs focus most of their opposition on the statute of limitations for various § 1983

claims, including some that they did not bring in the instant action. Moreover, Defendants did

not challenge Plaintiffs’ § 1983 claim as time-barred.




                                                     7
         Because Plaintiffs did not address Defendants’ arguments for dismissal of the fifth cause

of action, I “may properly infer that plaintiffs, represented by counsel, have abandoned” their

§ 1983 claim. Louis v. N.Y.C. Hous. Auth., 152 F. Supp. 3d 143, 156 (S.D.N.Y. 2016).

         Defendants’ motion to dismiss Plaintiffs’ fifth cause of action is granted.

         B.       State Law Claims

         In addition to Plaintiffs’ § 1983 claim, they further allege that their rights were violated

under New York state law in causes of action one through four. The “traditional ‘values of

judicial economy, convenience, fairness, and comity’” weigh in favor of declining to exercise

supplemental jurisdiction where all federal-law claims are eliminated before trial. Kolari v. N.Y.-

Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (quoting Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 (1988)). Having determined that the only claim over which this Court has

original jurisdiction should be dismissed, I decline to exercise supplemental jurisdiction over

Plaintiffs’ remaining state law causes of action. See id. (citing 28 U.S.C. § 1367(c)(3)).6

Accordingly, Plaintiffs’ causes of action one through four are dismissed.

         C.       Leave to Amend

         Leave to amend a complaint should be freely given “when justice so requires.” Fed. R.

Civ. P. 15(a)(2). It is “within the sound discretion of the district court to grant or deny leave to

amend.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). “Leave to

amend, though liberally granted, may properly be denied for: ‘undue delay, bad faith or dilatory



6
  In light of my disposition, I need not address the sufficiency of the pleading of claims one through four, whether
they are barred by collateral estoppel, whether they are time-barred, and whether New York permits civil claims for
criminal stalking – although it would appear that Defendants have some meritorious arguments in these regards. For
example, it is hard to imagine how the police could be expected to observe a bleeding gunshot victim and assume,
without being told, that the other party acted in self-defense. Indeed, even if Plaintiff had claimed self-defense, the
arresting officers would not have been required to believe him. See Jocks v. Tavernier, 316 F.3d 128, 135-36 (2d
Cir. 2003); Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997).


                                                          8
motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc.’” Ruotolo v. City of N.Y., 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman

v. Davis, 371 U.S. 178, 182 (1962)).

       In Plaintiffs’ opposition to Defendants’ motion to dismiss, they seek leave to amend their

first cause of action (alleging “negligence and criminal stalking”) to replead it as a claim for

intentional infliction of emotional distress (“IIED”). (Opp. ¶ 6.) For the following reasons,

Plaintiffs will not be granted leave to amend.

       First, regardless of whether the claim is fashioned as one for negligence, criminal stalking

(which, as Plaintiffs do not dispute, is not a cause of action under New York state law), or IIED,

this Court will not exercise supplemental jurisdiction over the state law claim.

       Second, Plaintiffs were put on notice that New York does not recognize a claim of

“criminal stalking” on November 15, 2017, when Defendants submitted a pre-motion letter

laying out their position that “no such civil cause of action exists in New York.” (Doc. 5 at 2.)

This Court granted Plaintiffs leave to amend their complaint on December 4, 2017, after

Defendants submitted their pre-motion letter, but Plaintiffs did not amend.

       Third, neither Plaintiffs’ complaint nor their opposition give any indication that an

amendment will satisfy the high pleading standard required for the claim they now seek to

pursue. “The standard for pleading an IIED claim under New York law is notoriously difficult to

satisfy,” as Plaintiffs must demonstrate “(1) extreme and outrageous conduct; (2) intent to cause,

or reckless disregard for a substantial probability of causing, severe emotional distress; (3) a

causal connection between the conduct and the injury; and (4) severe emotional distress.” Hanly

v. Powell Goldstein, L.L.P., 290 F. App’x 435, 440 (2d Cir. 2008) (summary order). Because



                                                  9
Plaintiffs have not provided any basis upon which this Court can plausibly infer that they can

sufficiently plead an IIED claim or that pleading an IIED claim will salvage their complaint,

leave to amend should not be granted. See TechnoMarine SA v. Giftports, Inc., 758 F.3d 493,

505 (2d Cir. 2014) (plaintiff need not be given leave to amend if he fails to specify how

amendment would cure the pleading deficiencies in his complaint); Gallop v. Cheney, 642 F.3d

364, 369 (2d Cir. 2011) (district court did not err in dismissing claim with prejudice in absence

of any indication plaintiff could or would provide additional allegations leading to different

result).

           Accordingly, because I have declined to exercise supplemental jurisdiction over

Plaintiffs’ state law claims, because Plaintiffs had an opportunity to amend but did not take it,

and in the absence of any indication that Plaintiffs are in possession of facts that could cure the

problems with their complaint, I decline on the present record to grant Plaintiffs leave to amend.

IV.        CONCLUSION

           For the reasons stated above, Defendants’ Motion to Dismiss is GRANTED. The Clerk

of the Court is respectfully directed to terminate the pending motion, (Doc. 18), and close the

case.

SO ORDERED.

Dated: October 17, 2018
       White Plains, New York



                                                _________________________________
                                                      CATHY SEIBEL, U.S.D.J.




                                                  10
